Case 1:20-cv-25022-KMM Document 151 Entered on FLSD Docket 06/30/2021 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

            Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                          MOTION TO APPEAR PRO HAC VICE,
                      CONSENT TO DESIGNATION, AND REQUEST TO
                ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING


           In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

   Review, and Discipline of Attorneys of the United States District Court for the Southern District of

   Florida, the undersigned respectfully moves for the admission pro hac vice of Adam Fee of the law

   firm Milbank LLP for the purpose of appearance as counsel on behalf of Masharea wa Enjazat IT

   Corporation LLC and Middle East News, FZ-LLC, defendants in the above-captioned case only, and

   pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit Adam Fee to receive

   electronic filings in this case, and in support thereof states as follows:

           1.      Plaintiff incorrectly named Masharea wa Enjazat IT Corporation LLC and Middle

   East News, FZ-LLC as Saudi 24 TV and Al Arabiya, respectively, in the original Complaint (Dkt.

   No. 1). The Court granted the motion for the admission pro hac vice of Adam Fee to act in this

                                                      1
Case 1:20-cv-25022-KMM Document 151 Entered on FLSD Docket 06/30/2021 Page 2 of 4


   case on behalf of improperly named Saudi 24 TV and Al Arabiya (Dkt. No. 72). Plaintiff corrected

   the names in the Amended Complaint (Dkt. No. 135, ¶¶ 89, 91). Accordingly, the Court terminated

   improperly named Saudi 24 TV and Al Arabiya (Dkt. No. 136). While Adam Fee is already

   admitted pro hac vice in this case, the undersigned respectfully request that Adam Fee be

   associated with newly-named parties Masharea wa Enjazat IT Corporation LLC and Middle East

   News, FZ-LLC.

          2.      Adam Fee is not admitted to practice in the Southern District of Florida and is a

   member in good standing of the bars of the State of New York; the United States District Court

   for the Southern District of New York; and the United States Court of Appeals for the Second

   Circuit. He is not engaged in general practice in this District.

          3.      Movant, Evelyn Baltodano-Sheehan, of the law firm Kobre & Kim LLP, 201 South

   Biscayne Blvd. Suite 1900, Miami, Florida 33131, is a member in good standing of the Florida

   Bar and the United States District Court for the Southern District of Florida and is authorized to

   file through the Court’s electronic filing system. Movant consents to be designated as a member

   of the bar of this Court with whom the Court and opposing counsel may readily communicate

   regarding the conduct of the case, upon whom filings shall be served, who shall be required to

   electronically file and serve all documents and things that may be filed and served electronically,

   and who shall be responsible for filing and serving documents in compliance with the CM/ECF

   Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.

          4.      In accordance with the local rules of this Court, Adam Fee has previously made

   payment of this Court’s $200 admission fee (Receipt No: AFLSDC-14369279), when he moved

   for and obtained pro hac vice admission on behalf of former defendants Saudi 24 TV and Al

   Arabiya. A certification in accordance with Rule 4(b) is attached hereto.




                                                     2
Case 1:20-cv-25022-KMM Document 151 Entered on FLSD Docket 06/30/2021 Page 3 of 4


           5.    Adam Fee, by and through designated counsel and pursuant to Section 2B CM/ECF

   Administrative Procedures, hereby requests the Court to provide Notice of Electronic Filings to

   Adam Fee at the email address: afee@milbank.com.

           WHEREFORE, Evelyn Baltodano-Sheehan moves this Court to enter an Order allowing

   Adam Fee to appear before this Court on behalf of Defendants Middle East News, FZ-LLC and

   Masharea wa Enjazat IT Corporation LLC for all purposes relating to the proceedings in the above-

   captioned matter and directing the Clerk to provide notices of electronic filings to Adam Fee in

   this case.

      Dated: June 30, 2021                     Respectfully Submitted,

                                               /s/ Evelyn Baltodano-Sheehan
                                               Evelyn Baltodano-Sheehan
                                               (Florida Bar No. 944351)
                                               Evelyn.Sheehan@kobrekim.com
                                               KOBRE & KIM LLP
                                               201 South Biscayne Boulevard
                                               Suite 1900
                                               Miami, Florida 33131
                                               Telephone: (305) 967-6100

                                               Attorney for Defendants Middle East News, FZ-LLC
                                               and Masharea wa Enjazat IT Corporation LLC




                                                  3
Case 1:20-cv-25022-KMM Document 151 Entered on FLSD Docket 06/30/2021 Page 4 of 4


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

            Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                 CERTIFICATION OF ADAM FEE


          I, Adam Fee, pursuant to Rule 4(b) of the Rules Governing the Admission, Practice, Peer

   Review and Discipline of Attorneys in the Southern District of Florida hereby certify that (1) I

   have studied the Local Rules of the United States District Court for the Southern District of Florida;

   (2) I am a member in good standing of the bar of the State of New York; the United States District

   Court for the Southern District of New York; and the United States Court of Appeals for the

   Second Circuit; and (3) I have not filed more than three motions for pro hac vice admission in

   separate representations before the Courts of this District within a 365-day period.

                                                  /s/ Adam Fee
                                                  Adam Fee




                                                     4
